DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims xxx are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polloni (WO 2016/120674).
Claim 1

Claim 3
Polloni further discloses the left side panel and right side panel are each trapezoidal in shape (see figure 12).
Claim 4
Polloni further discloses an inner frame formed from a blank comprising a front panel (14’), a top panel (16’) with left and right dust flaps (38), a left and right side panels (15’), the top panel connected to the front panel at a first transversely extending fold line, the left and right side panels each connected to the front panel at a first and second longitudinally extending fold lines (see figure 12 and page 12 lines 16-31), and an opening (see page 6 lines 27-30) extending part way across the top panel and part way down the front panel (see figure 7), the left dust flap at least partly overlapping the left side panel when the left dust flap and left side panel are folded 90 degrees and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Polloni (WO 2016/120674) as applied to claim 1 above, and further in view of Hodges (US 2016/0001963) and Seyfferth De Oliveira (US 2015/0034509).
Polloni further discloses the inner frame including a pull tab (19) closing an opening formed from the inner frame which allow removal of cigarettes through the inner frame (page 6 lines 27-30).  Poloni does not disclose the inner frame comprising a laminate of an outer layer of paperboard, an inner layer of paper, and intermediate layer of metal foil.  However, Hodges discloses a blank (41) for forming an inner frame (12) comprising a first set of panels (23, 24 and 25) connected along fold line (44) to a second set of 
Allowable Subject Matter
Claims 5-11 are allowed.  No prior art discloses a second dadhesive adhering the pull tab to the inner package and a hinged lid of the rigid outer box, as required in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736